McCLELLAN, J.
If it be assumed (for the occasion only) that this bill shows illegality and hardship and irregularity in respect of the sum (tax) against the collection of which, by the tax collector, complainant invokes injunctive process, still his bill is not maintainable, because the case made thereby does not show, in addition, any lead to the application of recognized principles of equitable jurisdiction. — Ala. Gold Life Ins. Co. v. Lott, 54 Ala. 499, 508, 509; City of Ensley v. McWilliams, 145 Ala. 159, 41 South. 296, 117 Am. St. Rep. 26; Town of New Decatur v. Nelson, 102 Ala. 556, 15 South. 275.
The chancellor, in sustaining the demurrer, followed and correctly applied the principles announced in the ■cited decisions of this court — decisions amply and accurately setting forth the reasons supporting the conditions therein entertained. There is no occasion to reiterate them. The decree is, hence, affirmed.
'
Affirmed.
Simpson, Anderson and Mayfield, JJ., concur.